PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of
SILBERG, BARRY NEIL 
Application No. 14/297,110
Filed:  June 05, 2014
Attorney Docket No.  01844.P2CONT(A) 
:
:
:  DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.137(a), filed March 09, 2021, to revive the above-identified design application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Office action under Ex parte Quayle, 1935 Dec. Comm’r Pat. 11 (1935), mailed July 30, 2020, which set a shortened statutory period for reply of two (2) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on October 01, 2020.  A Notice of Abandonment was mailed February 08, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of Terminal Disclaimer to the Ex parte Quayle office action was sent submitted on January 29, 2021; (2) the petition fee of $1,050; (3) a proper statement of unintentional delay; and (4) a terminal disclaimer and fee of $160 as required by 37 CFR 1.137(d) submitted on July 16, 2020.  Accordingly, the failure to respond to the Office action under Ex parte Quayle, 1935 Dec. Comm’r Pat. 11 (1935), mailed April 01, 2019, is accepted as being unintentionally delayed.

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.

This application is being referred to Technology Center AU 3783 for further processing in accordance with this decision on petition.  



/Dale A. Hall/Paralegal Specialist, OPET